UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 Dated:October 24, 2012 Commission File Number: 001-13184 TECK RESOURCES LIMITED (Exact name of registrant as specified in its charter) Suite 3300 – 550 Burrard Street, Vancouver, British ColumbiaV6C 0B3 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F Form 40-F X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Teck Resources Limited (Registrant) Date: October 24, 2012 By: /s/Karen L. Dunfee Karen L. Dunfee Corporate Secretary For Immediate Release 12-43-TR Date: October 24, 2012 TECK REPORTS UNAUDITED THIRD QUARTER RESULTS FOR 2012 Vancouver, BC – Teck Resources Limited (TSX: TCK.A and TCK.B, NYSE: TCK) reported third quarter adjusted profit of $349 million, or $0.60 per share, compared with $742 million or $1.26 per share in 2011. "The uncertainty in global economic conditions resulted in lower commodity prices and sales volumes of steelmaking coal compared with the third quarter of 2011. This resulted in profits and cash flow from operations being less than the third quarter of last year. However, our quarterly operating results continued to be strong with another quarterly record for copper production at 99,000 tonnes, up 29% from the third quarter of last year. Our balance sheet remains strong, with a current cash balance of $4.2 billion and we are well positioned to continue with our growth plans. Notwithstanding our strong financial position, some of our planned capital spending has been deferred for a variety of reasons and we have also implemented a cost reduction program," said Don Lindsay, President and CEO. Highlights and Significant Items — Gross profit before depreciation and amortization was $933 million in the third quarter compared with a record $1.8 billion in the third quarter of 2011. — Cash flow from operations, before working capital changes, was $741 million in the third quarter compared with a record $1.3 billion a year ago. — Our cash balance was $4.2 billion as at October 23, 2012. — Profit attributable to shareholders was $180 million and EBITDA was $721 million in the third quarter. — To date we have reached agreements with our coal customers to sell 6.2 million tonnes of coal in the fourth quarter of 2012 at an average price of US$163 per tonne. We expect to conclude additional sales over the course of the quarter. — Copper production increased 29% from the third quarter of 2011 to a record 99,000 tonnes in the third quarter, which reflects investments we have made at the Antamina, Carmen de Andacollo and Highland Valley Copper Operations. With the increase in copper production in the third quarter our total cash costs, before by-product credits declined by 6%, and cash All dollar amounts expressed in this news release are in Canadian dollars unless otherwise noted. Reference: Greg Waller, VP Investor Relations & Strategic Analysis Marcia Smith, SVP Sustainability and External Affairs Additional corporate information is available at www.teck.com costs net of by-product credits, declined by 5% from the second quarter of 2012 to US$1.69 per pound. — In August, we issued US$1.75 billion of long-term notes with an effective average interest rate of 4.0%. A portion of the notes refinanced US$660 million of our high-yield notes, which resulted in an after-tax charge of $196 million in the quarter. — On October 19, we issued a notice of redemption to redeem all US$521 million principal amount of our outstanding 10.75% senior notes due in 2019, with the redemption taking place on November 19, 2012. We expect to record an after-tax charge of approximately US$259 million in the fourth quarter in connection with the redemption. — Approximately $1.5 billion of expected capital spending is being deferred from our original 2012 and 2013 capital budgets, which includes: o reduced capital spending for Quebrada Blanca Phase 2 and Quintette due to permitting delays for each project, o a delay in the Relincho project as a result of external factors related to power and port facilities, o a delay in the development of Fort Hills as our partner updates the design basis for the project, and o a deferral of the construction of the Number 4 slag fuming furnace at our Trail Operations. — We are currently implementing cost reduction programs across our operations designed to reduce a minimum of $200 million from our annual operating costs. — The Red Dog 2012 shipping season was successfully completed on October 19, 2012 with all available concentrates being shipped. Zinc concentrate shipments totalled 950,000 tonnes and lead concentrate totalled 175,000 tonnes. — During the quarter we reduced our coal production to align with declining market demand. However, we expect that our annual production will meet the lower end of our guidance of 24.5 million tonnes for 2012. — In September, we were named to the Dow Jones Sustainability World Index (“DJSI”) for the third straight year. Our DJSI score placed our sustainability performance in the top two percent of companies in the mining industry worldwide, with our environmental performance being ranked the highest in the sector. 2 Teck Resources Limited 2012 Third Quarter News Release This management’s discussion and analysis is dated as at October 24, 2012 and should be read in conjunction with the unaudited consolidated financial statements of Teck Resources Limited (Teck) and the notes thereto for the three months ended September 30, 2012 and with the audited consolidated financial statements of Teck and the notes thereto for the year ended December 31, 2011. In this news release, unless the context otherwise dictates, a reference to “the company” or “us,” “we” or “our” refers to Teck and its subsidiaries. Additional information, including our annual information form and management’s discussion and analysis for the year ended December 31, 2011, is available on SEDAR at www.sedar.com. This document contains forward-looking statements. Please refer to the cautionary language under the heading “CAUTIONARY STATEMENT ON FORWARD-LOOKING INFORMATION” below. Overview We expect to meet our production guidance for the year and have achieved significant increases in both copper and coal production compared to last year. With the increase in copper production in the third quarter our total cash costs, before by-product credits declined by 6%, and cash costs, net of by-product credits, declined by 5% from the second quarter of 2012 to US$1.69 per pound. Our Carmen de Andacollo and Highland Valley Copper Operations led this improvement. Further cost control programs are being implemented across the company. These measures are expected to reduce our annual operating costs by a minimum of $200 million. Average prices for our base metal products remained constant or declined slightly compared to the June 2012 quarter, however, more significant decreases affected our coal business with average realized prices falling from US$202 to US$193 per tonne compared to the preceding quarter. A significant component of our planned capital spending program has been rescheduled for a variety of reasons. This includes a delay in Quebrada Blanca Phase 2, as the resubmission of our Social and Environmental Impact Assessment is not expected to occur before the second quarter of 2013. At Relincho changes in plans for local infrastructure projects necessitates a pause before the completion of the feasibility study. Spending on Fort Hills has decreased this year due to the focus on developing a cost-driven project schedule. We have also deferred the construction of the Number 4 slag furnace at Trail and we are considering delay of a number of other projects. This rescheduling will result in deferrals of capital expenditures of approximately $1.5 billion, of which $300 million relates to 2012, and $1.2 billion which relates to 2013. Our annual budgeting cycle occurs in the fourth quarter of each year and our capital and operating budgets for 2013 have not yet been finalized. 3 Teck Resources Limited 2012 Third Quarter News Release Profit and Adjusted Profit* Adjusted profit, which excludes the effect of certain transactions as described in the table below, was $349 million, or $0.60 per share, in the third quarter of 2012 compared with $742 million, or $1.26 per share, in the same period a year ago. The decline in adjusted profit was primarily due to significantly lower prices for all our main products, especially for coal. Profit attributable to shareholders was $180 million, or $0.31 per share, in the third quarter compared with $814 million or $1.38 per share in the same period last year. Three months ended September 30, Nine months ended September 30, ($ in millions) Profit attributable to shareholders as reported $ Add (deduct): Asset sale gains ) Foreign exchange (gains) losses 2 15 21 10 Derivative (gains) losses ) Collective agreement charges 9 - 59 26 Financing items - - Tax items 32 - 32 - Adjusted profit $ Adjusted earnings per share $ * Our financial results are prepared in accordance with International Financial Reporting Standards (“IFRS”). This news release refers to adjusted profit, adjusted earnings per share, EBITDA and gross profit before depreciation and amortization, which are not measures recognized under IFRS in Canada and do not have a standardized meaning prescribed by IFRS or Generally Accepted Accounting Principles (“GAAP”) in the United States. For adjusted profit we adjust profit attributable to shareholders as reported to remove the effect of certain kinds of transactions in these measures. EBITDA is profit attributable to shareholders before net finance expense, income taxes, depreciation and amortization. Gross profit before depreciation and amortization is gross profit with depreciation and amortization added back. These measures may differ from those used by, and may not be comparable to such measures as reported by, other issuers. We disclose these measures, which have been derived from our financial statements and applied on a consistent basis, because we believe they are of assistance in understanding the results of our operations and financial position and are meant to provide further information about our financial results to investors. 4 Teck Resources Limited 2012 Third Quarter News Release Business Unit Results Our business unit results are presented in the tables below. Three Months ended September 30 ($ in millions) Revenues Gross profit before depreciation and amortization Gross profit Copper $ Coal Zinc 98 Energy 1 - 1 - - - Total $ Gross profit before depreciation and amortization from our copper business unit in the third quarter declined by $77 million compared with a year ago as a result of lower copper prices and lower by-product revenues. This was partially offset by a 13% rise in sales volumes. Copper production in the third quarter increased by 29% to 99,000 tonnes compared with 77,000 tonnes a year ago, which reflects a new quarterly production record, and an increase of 10% from the second quarter of 2012. The higher production is a result of our share of additional production from Antamina’s mine expansion, the mining of higher grade sections at Highland Valley Copper and mill throughput initiatives at Carmen de Andacollo. Copper prices softened by 14% in the third quarter to US$3.50 per pound compared with a year ago reflecting weaker commodity and metals markets, but ended the quarter at US$3.75 per pound, resulting in positive pre-tax pricing adjustments of $54 million which are recorded in other income. With the increase in copper production in the third quarter our total cash costs before by-product credits declined by 6%, and cash costs, net of by-product credits, declined by 5% from the second quarter of 2012 to US$1.69 per pound. Gross profit before depreciation and amortization from our coal business unit decreased by $649 million in the third quarter compared with the same period a year ago as a result of significantly lower coal prices, reduced sales volumes and higher total unit costs. Production in the third quarter increased by 6% compared with the same quarter in 2011 despite our decision to reduce production starting in mid-August to align with the declining demand for coal. Production levels increased in July and the first part of August after completing the plant upgrade at our Elkview mine and the de-bottlenecking efforts across our operations. Coal sales were 5.5 million tonnes in the third quarter, 10% lower than the same period last year, and the average coal price declined by US$93 per tonne to US$193 per tonne in the third quarter compared with the same period last year reflecting weaker steelmaking coal market conditions. Total cash unit cost of product sold in the third quarter increased by 13% compared with a year ago to $114 per tonne primarily as a result of higher labour costs and increased transportation costs. On a year-to-date basis, total cash unit costs rose by 4% to $111 per tonne, with the increase entirely due to higher transportation costs. Gross profit before depreciation and amortization from our zinc business unit decreased by $156 million to $125 million in the third quarter compared with a year ago. This was primarily due to significantly lower metal prices and a 24% decline in zinc sales volumes from our Red Dog Operations due to weather related shipping delays. Red Dog’s zinc production declined by 5 Teck Resources Limited 2012 Third Quarter News Release 15% in the third quarter compared with the same period a year ago due to lower ore grades and milling rates which were lowered to reduce silica in the zinc concentrate. A band of extremely fine grained/high silica content ore was encountered, requiring a reduction in mill throughput to achieve acceptable concentrate quality. Milling rates are expected to return to normal in the fourth quarter. Refined zinc and lead production from Trail Operations were similar to the same period a year ago. Sales volumes at Trail rose approximately 10% compared with a year ago due to stronger customer demand. Average zinc, lead and silver prices decreased 15%, 20% and 23%, respectively, in the third quarter of 2012 compared with the same period a year ago. Revenues Revenues from operations were $2.5 billion in the third quarter compared with record revenues of $3.4 billion a year ago. Revenues from our copper business unit declined by $45 million from a year ago as the higher sales volumes were offset by lower copper prices and lower by-product revenues. Coal revenues decreased by $640 million compared with the third quarter of 2011 as a result of significantly lower coal prices and a 10% decline in sales volumes. Revenues from our zinc business unit declined by $191 million from a year ago as a result of lower metal prices and a 24% reduction in sales volumes from Red Dog. Average Prices and Exchange Rates* Three months Nine months ended September 30, ended September 30, % Change % Change Copper (LME Cash - US$/pound) -14
